Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1. The prior art of records does not suggest the combination of “a part of the resources; execute a dependence analysis in which, for each application feature, starting from an entry point of the application feature, there is determined a corresponding entry point dependency subset comprising all dependent application components required for enabling execution of the application feature; and group the dependent application components from the dependence analysis, such that there is provided: for each entry point dependency subset, a corresponding feature subset respectively comprising all dependent application components which are only part of the corresponding entry point dependency subset and not of another entry point dependency subset; and at least one shared subset forming a base feature partition of the software application comprising the dependent application components that comprise the parts of the application code and the parts of the resources that are part of a plurality of dependency subsets, said dependent application components of the at least one shared subset comprising the code and the resources shared among a plurality of the application features of the software application”.
More specifically the prior art does teach “An automated application partitioning system, configured to: process a software application comprising: application code, and resources comprising data available to the application code of the software application; receive entry point specifications of two or more different entry points of the software application, defining two or more corresponding application features; determine a set comprising a plurality of dependent application components of the application features of the software application, wherein each dependent application component respectively comprises: a part of the application code of the software application, and/or a part of the resources; execute a dependence analysis in which, for each application feature, starting from an entry point of the application feature, there is determined a corresponding entry point dependency subset comprising all dependent application components required for enabling execution of the application 
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199